DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 24 MAY 2021.  The amendment will be entered after final as it serves to place the application in condition for allowance.  The status of the claims is as follows:
Claims 1, 2, 4, 5, 7-13, and 20-23 are pending.
Claims 3, 6, 14-19, and 24 are canceled.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-13, and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As regards Claim 1, Examiner holds the previous rejection of Claim 1 in further combination with Ameen ‘737 as the closest prior art.
Claim 1 – Kaga ‘716 teaches a method of producing a semiconductor device (Abstract) comprising:
introducing a reduction gas that reduces material gas to a space containing a target to be used as the semiconductor device (Figure 11, long pulse of ammonia at end of first cycle; PG 0124 and PG 0132; discussion of space and target at PG 0030, with reference to Figure 1, the space is the volume contained between elements 203 and 219, while the target is the wafers 200 contained within wafer 
after introducing the reduction gas, introducing the material gas and a first gas simultaneously to the space based on a predetermined partial pressure ratio, the material gas is configured to form and partially etch a film that contains an element on the target (Figure 11 and PG 124, short pulse of titanium tetrachloride and ammonia at beginning of second cycle; Examiner is considering ammonia to be both the reduction gas and the first gas; the simultaneous introduction of titanium tetrachloride and ammonia is CVD; Lee ‘940 teaches that CVD of titanium tetrachloride and ammonia deposits titanium nitride on a deposition target at Column 4 Lines 10-14; titanium nitride necessarily contains titanium; if the gases are introduced together they are necessarily introduced at a predetermined partial pressure ratio; in this step titanium tetrachloride is the material gas and ammonia is the first gas),
Kaga ‘716 does not teach that the material gas includes molybdenum and chlorine.  Kaga ‘716 is open to precursors other than titanium tetrachloride (PG 0136, e.g. molybdenum hexachloride) and is open to the formation of films other than metal nitrides (PG 0067, e.g. pure metal films as evidenced by e.g. titanium).
Ohmi ‘243 is drawn to methods for preparing a semiconductor device (Abstract) and is drawn to forming pure films of molybdenum (Abstract, e.g. Column 9 Line 45 – Column 10 Line 19, hydrogen followed by hydrogen with organomolybdenum compound).  Therefore, it would have been obvious to a 
Ohmi ‘243 exemplifies organometallic molybdenum compounds in its particular method, but acknowledges that molybdenum halides, e.g. molybdenum pentachloride, are known to react with hydrogen to form pure molybdenum films as well (Column 2 Lines 48-61, hydrogen reduction method of molybdenum pentachloride in CVD to form molybdenum).  Iwasaki ‘505 is also drawn to the formation of thin films on a semiconductor device (Abstract) and teaches that molybdenum pentachloride and hydrogen are a known CVD gas mixture for depositing molybdenum films on semiconductor devices (Column 3 Lines 40-50, specifically 45).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 / Ohmi ‘243 to replace titanium tetrachloride with molybdenum pentachloride as suggested by Iwasaki ‘505, as Kaga ‘716 wants to use metal halides to deposit metal-containing films on substrates, Kaga ‘716 is open to molybdenum chlorides for this purpose, and Iwasaki ‘505 teaches that molybdenum pentachloride is suitable for the deposition of pure molybdenum films on semiconductor surfaces in a CVD reaction with hydrogen.
The resulting CVD pattern of the combined references is a pretreatment with hydrogen, followed by a combined exposure of molybdenum pentachloride and hydrogen.  In this case, hydrogen is both the reduction gas (per Ohmi ‘243, hydrogen reduction of molybdenum pentachloride) and the first gas, and molybdenum pentachloride is the material gas.  Molybdenum pentachloride and hydrogen are stipulated by Applicant to have the required etching relationship at PG 0035; as the references have the same disclosed materials, they necessarily would have the same disclosed properties.  However, Examiner notes that the combined collection of references do not disclose the claimed limitation “after forming the film, introducing the material gas without introducing the first gas to partially etch the film”.
Ameen ‘737 is drawn to the processing of semiconductor substrates (Column 5 Lines 26-42), including substrates with vias (Figure 2A element 134).  The substrate is processed with a halide of a metal  (Column 6 Lines 1-4, exemplified titanium) to remove the metal film on the walls of the vias (Column 6 Lines 21-27, exemplified titanium), and then may be further processed to deposit a metal-containing layer (Column 6 Lines 65 – 67, exemplified titanium nitride).  The process teaches using the same titanium halide (in this case, titanium tetrachloride) as both a deposition gas and an etchant gas; however, there is no teaching in Ameen ‘737 that this process would necessarily work with molybdenum chlorides; and there is no teaching in Kaga ‘716, Ohmi ‘243, or Iwasaki ‘505 that the etchback process as described in Ameen ‘737 would be desirable in the process of these combined references.
Further search and consideration has not found a reference or combination of references, alone or in combination with any reference or combination of references previously cited, which teaches every limitation of Claim 1 in the express context of forming a molybdenum-containing film.  Therefore, Claim 1 is allowed.  Claims 2, 4, 5, 7-13, and 20-23 depend from Claim 1 and therefore necessarily contain its allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712